     Case 3:18-cv-02482-N Document 20 Filed 10/30/18                   Page 1 of 7 PageID 84


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


 RGN-US IP, LLC and Regus Management                  §
 Group, LLC,                                          §
                   Plaintiffs,                        §
 v.                                                   §
 WeWork Companies Inc.,                               §          Civil Action No. 3:18-cv-02482-N
                   Defendant.                         §
                                                      §
                                                      §
                                                      §


   PLAINTIFFS’ ANSWER TO DEFENDANT’S COUNTERCLAIM, DEFENSES, AND
                       DEMAND FOR JURY TRIAL

                     I.     ANSWER TO DEFENDANT’S COUNTERCLAIM

         Plaintiffs RGN-US IP, LLC (“RGN”) and Regus Management Group, LLC (“Regus” and

collectively, “HQ” or “Plaintiffs”) hereby answers Defendant and Counterclaimant WeWork

Companies Inc.’s Answer, Defenses and Counterclaim (“Counterclaim”) as follows:

                                      A. WeWork’s Counterclaim

         85.       States that the allegations contained in ¶ 85 of the Counterclaim are conclusions

of law as to which no response is necessary, but to the extent any response is required, admits

that Defendant purports to assert a counterclaim based on unspecified federal law, but denies the

merits and sufficiency of the claim asserted in the Counterclaim.

                                              B. The Parties

         86.       Admits the allegations contained in ¶ 86.

         87.       Admits the allegations contained in ¶ 87.

         88.       Admits the allegations contained in ¶ 88.


PLAINTIFFS’ ANSWER TO DEFENDANT’S COUNTERCLAIM, AFFIRMATIVE
DEFENSES, AND DEMAND FOR JURY TRIAL                                                            PAGE | 1

ACTIVE 237061297
     Case 3:18-cv-02482-N Document 20 Filed 10/30/18                     Page 2 of 7 PageID 85


                                       C. Jurisdiction and Venue

         89.       States that the allegations contained in ¶ 89 of the Counterclaim are conclusions

of law as to which no response is necessary, but to the extent any response is required, admits

that RGN’s principal place of business is located at 15305 Dallas Parkway, Suite 400, Addison,

Texas 75001.

         90.       States that the allegations contained in ¶ 90 of the Counterclaim are conclusions

of law as to which no response is necessary, but to the extent any response is required, admits

that Regus’s principal place of business is located at 15305 Dallas Parkway, Suite 400, Addison,

Texas 75001.

         91.       States that the allegations contained in ¶ 91 of the Counterclaim are conclusions

of law as to which no response is necessary, but to the extent any response is required, admits

that Plaintiffs are subject to personal jurisdiction in this judicial district.

         92.       States that the allegations contained in ¶ 92 of the Counterclaim are conclusions

of law as to which no response is necessary, but to the extent any response is required, admits

that venue is proper in this judicial district.

         93.       States that the allegations contained in ¶ 93 of the Counterclaim are conclusions

of law as to which no response is necessary, but to the extent any response is required, admits

that Plaintiffs are subject to personal jurisdiction and that venue is proper in this judicial district.

         94.       States that the allegations contained in ¶ 94 of the Counterclaim are conclusions

of law as to which no response is necessary, but to the extent any response is required, admits

that this Court has subject matter jurisdiction as to Defendant’s Counterclaim.




PLAINTIFFS’ ANSWER TO DEFENDANT’S COUNTERCLAIM, AFFIRMATIVE
DEFENSES, AND DEMAND FOR JURY TRIAL                                                              PAGE | 2

ACTIVE 237061297
     Case 3:18-cv-02482-N Document 20 Filed 10/30/18                      Page 3 of 7 PageID 86


                                           D. Counterclaim I

         95.       Admits that Plaintiff RGN is the owner of the well-known mark “HQ,” including

its incontestable federal-registered trademark U.S. Registration Serial No. 1,586,038 (the “HQ

Mark”); and denies the remaining allegations in ¶ 95 of the Counterclaim.

         96.       Admits that U.S. Trademark U.S. Registration No. 1,586,038 states that the

registration is for “clerical services, copying of documents for others; employee leasing services,

business networking services; cooperative advertising and marketing services; office equipment

leading services; personnel management consulting services; office supplies procurement

services; secretarial and clerical services; telephone answering services; and typing services,” in

International Class 35; and denies the remaining allegations in ¶ 96 of the Counterclaim.

         97.       Admits that U.S. Trademark U.S. Registration No. 1,586,038 states that the

registration is for “rental of executive office space,” in International Class 36; and denies the

remaining allegations in ¶ 97 of the Counterclaim.

         98.       Admits that the HQ Mark was first used in commerce in 1977 and U.S.

Trademark U.S. Registration No. 1,586,038 was registered with the U.S. Patent and Trademark

Office on March 6, 1990; and denies the remaining allegations in ¶ 98 of the Counterclaim.

         99.       Denies the allegations in ¶ 99 of the Counterclaim.

         100.      Denies the allegations in ¶ 100 of the Counterclaim.

         101.      Admits that Plaintiff RGN’s well-known mark “HQ,” including its incontestable

federal-registered trademark U.S. Trademark U.S. Registration No. 1, 586,038, has been in use

by RGN and its predecessors in interest since February 1, 1977, in connection with office space

services; and denies the remaining allegations in ¶ 101 of the Counterclaim.

         102.      Denies the allegations in ¶ 102 of the Counterclaim.

PLAINTIFFS’ ANSWER TO DEFENDANT’S COUNTERCLAIM, AFFIRMATIVE
DEFENSES, AND DEMAND FOR JURY TRIAL                                                           PAGE | 3

ACTIVE 237061297
     Case 3:18-cv-02482-N Document 20 Filed 10/30/18                      Page 4 of 7 PageID 87


         103.      Denies knowledge sufficient to form a belief as to the allegations contained in

¶ 103 of the Counterclaim, and therefore denies the same.

         104.      Denies the allegations in ¶ 104 of the Counterclaim.

         105.      Denies knowledge sufficient to form a belief as to the allegations contained in

¶ 105 of the Counterclaim, and therefore denies the same.

         106.      States that the allegations contained in ¶ 106 of the Counterclaim are conclusions

of law as to which no response is necessary, but to the extent any response is required, denies the

same.

                          II.     DEFENSES/AFFIRMATIVE DEFENSES

         Without conceding that it bears the burden of proof or persuasion as to any of these

defenses, HQ alleges the following defenses and/or affirmative defenses to the allegations set

forth in the Counterclaim:

                                A. First Defense – Failure to State a Claim

         The Counterclaim and each and every purported claim therein fails, in whole or in part, to

state a claim upon which relief can be granted.

                          B. Second Defense – Laches/Acquiescence/Estoppel

         The Counterclaim and each and every purported claim therein is barred, in whole or in

part, under the doctrine of laches, acquiescence, and/or estoppel. Without limiting the generality

of the foregoing, Defendant has been on constructive notice of RGN’s well-known mark “HQ,”

including its incontestable federal-registered trademark U.S. Trademark U.S. Registration No.

1,586,038, at least since the date of the publication for opposition of U.S. Trademark U.S.

Registration No. 1, 586,038 on December 12, 1989. Upon information and belief, and based

upon Defendant’s position as a direct competitor of HQ in the office space rentals industry,

PLAINTIFFS’ ANSWER TO DEFENDANT’S COUNTERCLAIM, AFFIRMATIVE
DEFENSES, AND DEMAND FOR JURY TRIAL                                                            PAGE | 4

ACTIVE 237061297
     Case 3:18-cv-02482-N Document 20 Filed 10/30/18                    Page 5 of 7 PageID 88


Defendant also had actual notice of the existence of the HQ Mark and its use by HQ. Defendant

has accordingly delayed filing its claim until October 9, 2018.

                                 C. Third Defense – Unclean Hands

         The Counterclaim and each and every purported claim therein is barred, in whole or in

part, by the doctrines of unclean hands and in pari delicto, including, without limitation, because

of Defendant’s illegal use of the HQ Mark.

                               D. Fourth Defense – Failure to Mitigate

         To the extent Defendant has suffered any damages (which HQ expressly denies),

Defendant has failed to take reasonable steps to mitigate those purported damages.

                        E. Fifth Defense – Failure of Conditions Precedent

         The Counterclaim and each and every purported claim therein is barred, in whole or in

part, by the failure of Defendant to perform the conditions precedent.

                               F. Sixth Defense –Additional Defenses

         Plaintiffs presently have insufficient knowledge or information upon which to form a

belief whether they may have additional, unstated defenses. On that basis, Plaintiffs reserve the

right to amend this answer to assert additional defenses in the event discovery indicates that

additional defenses are appropriate.

                               III.    DEMAND FOR JURY TRIAL

         Plaintiffs demand a jury trial on all issues triable to a jury in connection with the

Counterclaim, pursuant to Rule 38 of the Federal Rules of Civil Procedure.




PLAINTIFFS’ ANSWER TO DEFENDANT’S COUNTERCLAIM, AFFIRMATIVE
DEFENSES, AND DEMAND FOR JURY TRIAL                                                              PAGE | 5

ACTIVE 237061297
     Case 3:18-cv-02482-N Document 20 Filed 10/30/18      Page 6 of 7 PageID 89


Dated: October 30, 2018       Respectfully submitted,

                              By:    /s/ Yvette Ostolaza
                                     Yvette Ostolaza
                                     State Bar No. 00784703
                                     yvette.ostolaza@sidley.com
                                     Paige Holden Montgomery
                                     State Bar No. 24037131
                                     pmontgomery@sidley.com
                                     Mitchell Brant Feinberg
                                     State Bar No. 24105852
                                     mitchell.feinberg@sidley.com
                                     SIDLEY AUSTIN LLP
                                     2021 McKinney Avenue, Suite 2000
                                     Dallas, Texas 75201
                                     Telephone: (214) 981-3300
                                     Facsimile: (214) 981-3400

                                     Rollin A. Ransom (Pro Hac Vice)
                                     rransom@sidley.com
                                     SIDLEY AUSTIN LLP
                                     555 West Fifth Street, Suite 4000
                                     Los Angeles, California 90013
                                     Telephone: (213) 896-6000
                                     Facsimile: (213) 896-6600

                                     Attorneys for Plaintiffs RGN-US IP, LLC and Regus
                                     Management Group, LLC




PLAINTIFFS’ ANSWER TO DEFENDANT’S COUNTERCLAIM, AFFIRMATIVE
DEFENSES, AND DEMAND FOR JURY TRIAL                                            PAGE | 6

ACTIVE 237061297
     Case 3:18-cv-02482-N Document 20 Filed 10/30/18               Page 7 of 7 PageID 90


                                CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of October, 2018, a true and correct copy of the

foregoing was electronically filed with the Clerk of the Court for the Northern District of Texas,

using the CM/ECF system, which will send notification of such filing to the following:

         Richard B. Roper
         Dina W. McKenney
         1722 Routh Street, Suite 1500
         Dallas, Texas 75201
         richard.roper@tklaw.com
         dina.mckenney@tklaw.com

         Dale M. Cendali
         Shanti Sadtler Conway
         Hunter Vanaria
         KIRKLAND & ELLIS LLP
         601 Lexington Avenue
         New York, New York 10022
         dale.cendali@kirkland.com
         shanti.conway@kirkland.com
         hunter.vanaria@kirkland.com

         Attorneys for Defendant and Counterclaim-
         Plaintiff WeWork Companies Inc.



                                                     /s/ Paige Holden Montgomery
                                                     Paige Holden Montgomery




PLAINTIFFS’ ANSWER TO DEFENDANT’S COUNTERCLAIM, AFFIRMATIVE
DEFENSES, AND DEMAND FOR JURY TRIAL                                                       PAGE | 7

ACTIVE 237061297
